DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 11/29/2021, with respect to the rejection(s) of claim(s) 1-4, 7, 10-11, and 17-20 under section 102a1 and 102a2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under section 103a in view of Shimizu (US 20210206126 A1) in view of Miyashita (US 20190049271 A1) for claims 1, 3-4, 11 and 18-20 and under section 103a in view of Shimizu (US 20210206126 A1) Miyashita (US 20190049271 A1) and Maass (US 20170113422 A1) for claim 21.
The examiner is persuaded by applicant’s argument that Shimizu does not disclose a relatively high temperature coating and a relatively small diameter fiber.
However, Miyashita discloses that said distributed sensor comprises a relatively high temperature coating and a relatively small diameter fiber, as discussed in the rejection of claim 1 below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 11, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “a relatively high temperature coating and a relatively small diameter fiber” in claim 1 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification only discloses a single example that would not be relatively small diameter (see paragraph 0085, reciting that core + cladding and coating at around 250 micrometers is “very large compared to a carbon or glass fiber diameter of about 10 micrometers”.  The samples recited in paragraph 0108 recite a thick and think optical fiber wherein “The thick optical fiber is SM polyimide radiation resistant fiber with core/cladding/polyimide coating/PEEK coating diameter at 9 µm/125 µm /155 µm/400 µm.  The thin optical fiber is SM1500 with core/cladding/polyimide coating/PEEK coating diameter at 5.3 µm/80 µm /102 µm /228 µm.” The specification then teaches in paragraph 0113 that “We compared the strength of pristine lap joint and with fiber optic sensor.  As shown, the thin fiber lap joint arrangement/embodiment has 99.2% of the strength of the pristine lap joint (no fiber optic sensor).  The thick fiber is a little weaker and has 96.7% of the pristine strength.  From these results (FIG. 22), the strength of the lap joints with embedded fiber optic sensor is seen to 
It is unclear how to define the terms relatively high and relatively small with respect to the temperature of the coating and the diameter of the fiber.  It is unclear at point the coating is no longer a relatively high temperature coating and what point the diameter of the fiber is relatively small.  For example, it is unclear if the range of acceptable values “a relatively high temperature coating and a relatively small diameter fiber” is intended to be in between the thick and thin optical fiber of paragraph 0108, or if it is intended to be evaluated by used of the percentage of the pristine strength of paragraph 0113.  Additionally, it is unclear how far outside the ranges would still read on the term of “a relatively high temperature coating and a relatively small diameter fiber”.  
Therefore, the term “a relatively high temperature coating and a relatively small diameter fiber” in claim 1 is a relative term which renders the claim indefinite.

Claim 3 recites the limitation "wherein the specimen comprises a carbon fiber reinforced polymer (CFRP) composite where the composite matrix is a thermoplastic polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear how this structure in claim 3 now relates to the newly amended limitation of “a thermoplastic composite welded structure” in parent claim 1.  It appears these structures appear to be the same structure, and applicant should clarify the relationship between the similar terms.  It is suggested that 

Claim 19 recites the limitation "a thermoplastic composite structure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear how this structure in claim 19 now relates to the newly amended limitation of “a thermoplastic composite welded structure” in parent claim 1.  It appears these structures appear to be the same structure.

Claim 20 recites the limitation "polymer in the associated specimen" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if how the second recitation of “polymer” possibly relates to the recitation of “a specimen comprising a thermoplastic composite welded structure” as now inserted into parent claim 1, or is a recitation back to “a polymer” earlier in line 2.   See the discussion below about the term “equal”.  
The term “a polymer that is equal to polymer in the associated specimen” in claim 20 is a relative term which renders the claim indefinite, especially in consideration of the insertion of “a specimen comprising a thermoplastic composite welded structure”. The term “equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification appears to merely match the terminology in the claim and presents one material choice example (PEEK and PPS), but does not disclose how to determine what other polymers may be equal.  Therefore, it is unclear how to determine if the cladding and coating with a polymer is equal to polymer.  It is also unclear how the first and second recitations of the term “polymer” relate to each other, and how the second recitation of “polymer” possibly 
Depending on which of many potential interpretations that might be at play, there might be antecedent basis issues if the two polymers were intended to be different plastics.  It is suggested that applicant review the claim closely and consider inserting either “a” or “the” before the second recitation of “polymer” in line 2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-4, 7, 11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20210206126 A1) in view of Miyashita (US 20190049271 A1).
As to claim 1, Shimizu discloses a sensor comprising, a fiber optic sensor (optical fiber temperature sensor 14) comprising an optical fiber having an elongated body portion for being a distributed sensor received in association with a specimen to be sensed (see paragraph 0042, disclosing “The optical fiber temperature sensor 14 is formed in a linear shape which is long in a longitudinal direction and can measure a temperature at a predetermined position in the longitudinal direction”), said fiber optic sensor further having a connection for being connected to an associated optical data acquisition system (control device 15 and control unit 51), whereby monitoring and diagnosis associated with such specimen may be conducted at plural locations of such associated specimen (see paragraph 0042, disclosing “the control device 15 can acquire a measurement temperature at a predetermined position of the molding surface 12a.”), and 
wherein the fiber optic sensor is embedded (see the abstract, reciting “a filamentous fiber-optic temperature sensor embedded in the composite-material layer”) in a specimen comprising a thermoplastic composite welded structure (See paragraph 0035, disclosing “In addition, for 
Shimizu does not disclose a relatively high temperature coating and a relatively small diameter fiber.
However, Miyashita discloses that said distributed sensor comprises a relatively high temperature coating and a relatively small diameter fiber.  See paragraphs 0036-37, disclosing:
[0036] In FIG. 5, the optical fiber 1 has: the FBG sensor portion 2 for measuring a temperature from a relationship between a Bragg wavelength and the temperature; a core 11; a clad 12 covering the outer circumference of the core 11; and a coating 13 covering the outer circumference of the clad 12.  The FBG sensor portion 2 is formed in the core 11.  A material for the coating 13 is, for example, an acrylate resin or a polyimide resin. 
[0037] The optical fiber 1 has the following configuration: in the outer circumference of the clad 12, the coating 13 is removed from the vicinity of the FBG sensor portion 2, and hence the clad 12 is exposed.  Therefore, in the optical fiber 1, the diameter of the vicinity of the FBG sensor portion 2 is smaller than the diameter of any other portion by an amount corresponding to the removed coating 13.  For example, the diameter of the entirety of the optical fiber 1 can be set to about 250 µm, the diameter of the clad 12 can be set to about 125 µm, and the 

See also paragraph 0044, disclosing that “In FIG. 11, the optical fiber temperature sensor includes a substrate 21 made of CFRP and the optical fiber 1 having the FBG sensor portion 2.  The optical fiber 1 is embedded in the substrate 21 so that the FBG sensor portion 2 is positioned in the substrate 21.”  See also paragraph 0053, disclosing “The optical fiber 1 is embedded in the second substrate main body 32 so that the FBG sensor portion 2 is positioned in the second substrate main body 32.  ”  The optical fiber is intended to be embedded in prepreg specimens, as disclosed in paragraphs 0066-69.  Therefore, Miyashita discloses a relatively high temperature coating because it discloses that the coating can be a polyimide resin, which corresponds to the same coating disclosed by applicant as being an example of a high temperature coating in paragraph 0108 of the instant specification.  Miyashita also discloses a relatively small diameter fiber as it discloses a 10 µm fiber core and an entire diameter of 250 µm, which is comparable to the disclosed embodiments in applicant’s specification of a thick and thin optical fiber which reads on the term of relatively small diameter fiber as described in paragraph 0108.
Miyashita teaches in paragraph 0019 the advantages of the invention, teaching that “According to the present invention, the optical fiber temperature sensor that can suppress the damage of a FBG sensor portion by, for example, impact from the outside while achieving high-accuracy temperature measurement in a wide temperature region, and the method of manufacturing the sensor can be provided.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a relatively high temperature coating and a relatively small diameter fiber in order to properly embed the sensor such that the optical fiber temperature 

As to claim 3, Shimizu discloses that the specimen comprises a carbon fiber reinforced polymer (CFRP) composite where the composite matrix is a thermoplastic polymer (see paragraph 0053, disclosing “A composite-material molding apparatus 1 according to Embodiment 1 is an apparatus for molding a composite material which is a fiber reinforced plastic in which a fiber is impregnated with a thermosetting resin. For example, the composite material is used a part constituting the aircraft fuselage or the like, and as a part, for example, a tail of the fuselage is applied. In addition, for example, for a composite material, a Carbon Fiber Reinforced Plastic (CFRP) is used, and the composite material is molded by laminating prepregs in which carbon fibers are impregnated with the thermosetting resin is laminated so as to form a laminate and curing the laminate.”), and the sensor of Shimizu is capable of being used wherein the specimen is to be treated by induction welding.  Similarly, Miyashita also discloses that the that the specimen comprises a carbon fiber reinforced polymer (CFRP) composite (see paragraph 0044, disclosing “the optical fiber temperature sensor includes a substrate 21 made of CFRP and the optical fiber 1 having the FBG sensor portion 2.”)

As to claim 4, the sensor of Shimizu is capable of being used wherein the specimen comprises two plates to be welded to create a lap joint, and said elongated distributed sensor is wrapped around each respective plate and through a welding region between such two plates so that simultaneous measurement of the temperature field inside the welding region and in the two plates is achieved during the welding process.


As to claim 11, Shimizu discloses wherein said sensor is adapted to be permanently embedded in the associated structure for monitoring and inspection of such structure over its lifetime.  See paragraph 0042, disclosing that “The optical fiber temperature sensor 14 is embedded inside the composite-material layer 12. The optical fiber temperature sensor 14 is formed in a linear shape which is long in a longitudinal direction and can measure a temperature at a predetermined position in the longitudinal direction.”

As to claim 18, Shimizu does not disclose that said fiber optic sensor includes a dissolvable coating.
However, Miyashita discloses that said fiber optic sensor includes a polyimide coating (see paragraph 0036, teaching that “A material for the coating 13 is, for example, an acrylate resin or a polyimide resin.”).  Polyimides are an example of a dissolvable coating.  Miyashita also teaches that the coating is removed, teaching in paragraph 0037 that “The optical fiber 1 has the following configuration: in the outer circumference of the clad 12, the coating 13 is removed from the vicinity of the FBG sensor portion 2, and hence the clad 12 is exposed.”.  Miyashita utilizes this optical fiber with a polyimide coating to enable embedding into an CFRP substrate, teaching in paragraph 0044 that “In FIG. 11, the optical fiber temperature sensor includes a substrate 21 made of CFRP and the optical fiber 1 having the FBG sensor portion 2.  The optical fiber 1 is embedded in the substrate 21 so that the FBG sensor portion 2 is positioned in the substrate 21.”


As to claim 19, Shimizu does not disclose that said fiber optic sensor includes thermoplastic composite coatings to be embedded in a thermoplastic composite structure during welding thereof.
However, Miyashita discloses that said fiber optic sensor includes thermoplastic composite coatings to be embedded in a thermoplastic composite structure during welding thereof.  Miyashita discloses that said fiber optic sensor includes a polyimide coating (see paragraph 0036, teaching that “A material for the coating 13 is, for example, an acrylate resin or a polyimide resin.”) which is an example of a thermoplastic coating.  Miyashita utilizes this optical fiber with a polyimide coating to enable embedding into an CFRP substrate, teaching in paragraph 0044 that “In FIG. 11, the optical fiber temperature sensor includes a substrate 21 made of CFRP and the optical fiber 1 having the FBG sensor portion 2.  The optical fiber 1 is embedded in the substrate 21 so that the FBG sensor portion 2 is positioned in the substrate 21.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that said fiber optic sensor includes thermoplastic composite coatings to be embedded in a thermoplastic composite structure during welding thereof in order to enable embedding the fiber optic sensor in a CFRP substrate as taught by Miyashita.

As to claim 20, Shimizu does not disclose wherein said fiber optic sensor includes cladding and coating with a polymer that is equal to polymer in the associated specimen.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that said fiber optic sensor includes thermoplastic composite coatings to be embedded in a thermoplastic composite structure during welding thereof in order to enable embedding the fiber optic sensor in a CFRP substrate as taught by Miyashita.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20210206126 A1) in view of Miyashita (US 20190049271 A1) as applied to claims 1, 3-4, 11, and 18-20 above, and further in view of Maass (US 20170113422 A1).
As to claim 21, Shimizu and Miyashita as combined does not disclose including an associated heatsink and active air cooling.

Additionally, Maass discloses including an associated heatsink (paragraph 0090, “heat sink”) and active air cooling (paragraph 0090, “fan”) during manufacture of carbon fiber composites.  See paragraph 0090, teaching that “In some embodiments, the apparatus 910 may comprise the cooling device 930.  According to some embodiments, the cooling device 930 may be coupled (physically, thermally, and/or electrically) to the processing device 914 and/or to the memory device 940.  The cooling device 930 may, for example, comprise a fan, heat sink, heat pipe, radiator, cold plate, and/or other cooling component or device or combinations thereof, configured to remove heat from portions or components of the apparatus 910.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized an associated heatsink and active air cooling in order to remove heat from portions or components as taught by Maass.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
 The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK